DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 10 NOV 2020 election (REM) without traverse of Species VII, claims 1-14, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 OCT 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 8, 10, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112, first paragraph for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claims 4, 8, and 10 recite, inter alia, unbounded ranges: “greater than or equal to about 1.5”; “smaller than or equal to about 2 µm”; and “greater than or equal to about 2 µm”, respectively. The specification does not reasonably provide full enablement for the above noted open-ended claim ranges, i.e., no upper/lower limit disclosed for claim ranges of: 1.5 to infinitesimally large; 2 µm to infinitesimally small; and 2 µm to infinitesimally large, respectively. Cf. intrinsic evidence at paragraphs [0024] and [0027] of US 20200388733, pre-grant publication of the instant application.
When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper/lower limit of claim range, claims 4, 8, and 10 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bibl et al. (US 20180182746; below, “Bibl” – patent family member of 23 OCT 2020 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 13, Bibl in FIGS. 1A to 16 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims, discloses a method of forming a conductive area at a top surface of a light-emitting diode (400), comprising:

  
    PNG
    media_image1.png
    460
    486
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    151
    174
    media_image2.png
    Greyscale

preparing (e.g., FIG. 1B) a substrate (102) having a top surface with a conductive pad (142 – Giving the term “conductive pad” its broadest reasonable interpretation consistent with the specification (BRI), Bibl satisfies this element. MPEP §§ 2111 and 2131.) thereon;
bonding (e.g., via 140 of FIG. 1B) a light-emitting diode (400) to the conductive pad (142), the light-emitting diode (400) comprising a bottom electrode (404), a first type semiconductor layer (405) on the bottom electrode (404 – Giving the term “bottom electrode” its BRI, Bibl satisfies this element. MPEP §§ 2111 and 2131.), an active layer (416) on the first type semiconductor layer (405), and a second type semiconductor layer (409) on the active layer (416), wherein the bottom electrode (404) is in contact with the conductive pad (142) when the light-emitting diode (400) is bonded to the conductive pad (142);
forming (e.g., FIGS. 5B, 6A-6C, 8A) a polymer layer (210) on the substrate (102) to cover the top surface of the substrate (102), the conductive pad (142), and the light-emitting diode (400), wherein a vertical projection of a first surface (e.g., between 400s) of the polymer layer (210) projected on the substrate (102) is spaced apart from a vertical projection of the light-emitting diode (400) projected on the substrate (102), and a vertical projection of a second surface (e.g., above 400) of the polymer layer (210) projected on the substrate (102) is overlapped with the vertical projection of the light-emitting diode (400) projected on the substrate (102); and
etching (e.g., FIGS. 8A-8B) the polymer layer (210) till the second type semiconductor layer (409) to expose a top surface of the light-emitting diode (400) from the polymer layer (210), wherein the first type semiconductor layer (405) and the active layer (416) are free from exposing by the polymer layer (210).
Thus, Bibl anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Bibl’s method cannot constitute each and every claimed step, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the method of Bibl because: 1. substituting known functional equivalents is not patentable over the prior art (see MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and 2. an express suggestion to substitute one equivalence component or process from another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 14, Bibl discloses the method of claim 13, wherein a difference between a distance from the first surface (e.g., between 400s) of the polymer layer (210) to the top surface of the substrate (102) and a distance from the second surface (e.g., above 400) of the polymer layer (210) to the top surface of the light-emitting diode (400) is greater than a distance from an interface between the second type semiconductor layer (409) and the active layer (416) to the top surface of the substrate (102).
Claims 4, 5, 8, 10, 13, and 14 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-3, 6, 7, 9, 11, and 12 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Huang et al. does not disclose, inter alia, “forming a polymer layer … such that a difference between a distance from a first surface of the polymer layer to the top surface of the substrate and a distance from a second surface of the polymer layer to a top surface of the light-emitting diode is greater than a distance from an interface between the second type semiconductor layer and the active layer to the top surface of the substrate, wherein a vertical projection of the first surface projected on the substrate is spaced apart from a vertical projection of the light-emitting diode projected on the substrate, and a vertical projection of the second surface projected on the substrate is overlapped with the vertical projection of the light-emitting diode projected on the substrate”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815